Citation Nr: 1012359	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  03-08 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee 
disability to include arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1955 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Los Angeles, California regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's service connection claim for right knee injury 
residuals with arthritis.

The Veteran appeared before the undersigned for an August 
2004 hearing before the undersigned at the RO (Travel 
Board).  A copy of that hearing transcript has been 
associated with the claims file.

The Board remanded this matter for additional development 
and adjudication in its August 2005 and December 2008 
decisions.


FINDINGS OF FACT

The Veteran has current chondromalacia of the right knee as 
the result of an injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee disability, chondromalacia, have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would 
not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid him 
in substantiating his claim.  

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
disability was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
disability when (1) a layperson is competent to identify the 
medical disability, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service.  This presumption applies to veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. 
Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b).

Right Knee Service Connection Claim

The Veteran contends that he injured his knee in basic 
training and has experienced progressive knee symptoms since 
that time.

The Veteran's service treatment records are missing and the 
National Personnel Records Center (NPRC) has reported that 
these records were likely destroyed in a fire at that 
facility in 1973.

A private treatment record shows that the Veteran reported 
right knee pain after getting out of a golf cart.  No prior 
history of right knee disability was reported.  Physical 
examination noted tenderness along the medial joint line and 
was negative for pain at the patellofemoral.  His gait was 
noted to be antalgic.  An accompanying X-ray showed that his 
joint space was intact.  An impression of right knee pain, 
rule-out medial meniscus tear was made.

A private magnetic resonance imaging (MRI) study conducted 
in February 2001, showed moderate chondromalacia 
bilaterally, and large joint effusion.  A truncation 
consistent with tearing along the free edge of the medial 
meniscus was also noted.

Complaints of right knee clicking were noted in a July 2001 
private treatment note.

During the August 2004 Travel Board hearing, the Veteran 
testified that he first injured his right knee doing knee 
squats in basic training.  His knee "popped" out and caused 
knee pain.  He was given an aspirin and applied heat to his 
knee at the base infirmary to treat his disability.  He was 
hospitalized in Germany due to chronic knee pain.  Since 
service he has been unable to engage in strenuous exercise   
He saw a local doctor and was given an X-ray for his knee 
disability within one year of discharge, however, the 
facility where this was conducted was no longer in existence 
and the physician was deceased.  

An August 2004 private right knee MRI noted findings 
suggestive of a displaced longitudinal tear.  Joint effusion 
was also noted.

In an August 2004 letter the Veteran's friend reported that 
he had often complained about his legs since service.  

A November 2005 VA orthopedic examination reflected the 
Veteran's complaints of right knee pain and weakness since 
service.  His knee disability worsened during cold weather.  
Knee weakness, catching and giving way were also reported.  
Past surgeries or the use of an assistive device were 
denied.  

Physical examination noted tenderness along the medial and 
lateral joint lines and was negative for effusion or 
swelling.  An accompanying right knee X-ray noted minimal 
joint space narrowing and normal alignment.  A diagnosis of 
early osteoarthritis of the knee was made.  Following this 
examination and a review of the Veteran's claims file, the 
examiner opined that his right knee disability was not 
likely due to a military injury and that normal aging 
changes were present.

In a July 2008 VA orthopedic examination the Veteran again 
reported injuring his knee while performing squatting 
exercises in service.  He reported shooting pains in his 
right knee over the next several years and that he currently 
experienced mechanical symptoms with a minimal amount of 
pain.  Flare-ups occurred after sitting for a long period, 
driving over an hour or after lying in bed for a couple of 
hours.  Physical therapy, knee braces and pain medications 
have not relieved his symptoms.  An accompanying right knee 
X-ray noted very minimal sclerotic changes in the medial 
compartment and minimal-to-no joint space narrowing.  This 
X-ray was negative for bony cysts or bone spurs.  Following 
this examination and a review of the Veteran's claims file, 
a diagnosis of a normal right knee exam and an essentially 
normal knee X-ray was made.  

The examiner opined that the sclerotic changes in the right 
knee were not likely due to service as an injury such as 
that reported by the Veteran and sustained 50 years ago 
would likely result in severe changes in the knee related to 
arthritis today.

An October 2009 VA orthopedic examination reflected the 
Veteran's reports of injuring his right knee while 
performing squats during basic training.  He was given 
aspirin after the initial injury but did no undergo any 
other treatment.  His right knee pain had progressively 
worsened over the last number of years.  This pain 
originated under his right kneecap and was severe at night.  
Following service he had been treated with non-steroidal 
anti-inflammatory agents for many years but developed a 
significant gastrointestinal bleed for which he was 
hospitalized in 2007.  

The examiner noted the presumed destruction of the Veteran's 
service treatment records.  Following this examination and a 
review of the Veteran's claims file, a diagnosis of right 
knee chondromalacia of the patella with significant 
patellofemoral knee pain was made.  The examiner opined this 
disability was at least as likely as not related to the 
Veteran's reported in-service injury.  He noted that given 
the missing service treatment records "all I have to go by 
is the patient's history of an injury which the mechanism 
does fit his resultant chondromalacia of the patella."

The Veteran has a current disability as he has been 
diagnosed with a variety of right knee disabilities, most 
recently identified as chondromalacia.  In order for the 
Veteran's current right knee disability to be recognized as 
service connected, the competent medical evidence of record 
must establish a link between this disability and an in-
service injury or disease.  38 U.S.C.A. § 1131; Shedden and 
Hickson, both supra.

The Veteran is competent to report his in-service injury, 
and in light of the absent service treatment records, there 
is no other evidence regarding an in-service injury.  His 
reports of a right knee injury in service are accepted.

The remaining question is whether there is a nexus between 
the in-service injury and the current right knee disability.  
The evidence in favor of such a nexus includes the October 
2009 VA examination and the reports of the Veteran and his 
friend regarding a continuity of symptomatology.

Evidence against the claim includes the November 2005 VA 
examination and June 2008 VA examination, the lack of 
clinical evidence regarding a continuity of symptomology and 
the absence of any reported ongoing history when the Veteran 
was seen in February 2001.  

The November 2005 examiner did not provide a rationale for 
the opinion.  Hence, the opinion is of limited probative 
value.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The June 2008 examination yielded an opinion that was 
supported by a rationale, but the examiner did not report 
consideration of the MRI findings of chondromalacia.  This 
was a significant omission because the examiner found that 
the Veteran had little if any current disability, and relied 
on the minimal findings to say that they were not likely 
related to the reported injury in service.

The October 2009 VA examiner considered the findings of 
chondromalacia, and a generally accurate history, insofar as 
it could be known.  The examiner provided a rationale that 
was consistent with that record.  Accordingly, this opinion 
is the most probative.  

The evidence is in relative equipoise.  Resolving reasonable 
doubt in the Veteran's favor, the claim for service 
connection for a right knee disability, chondromalacia, is 
granted. 38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for a right knee 
disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


